DETAILED ACTION

Status of Claims
This Final Office Action based on the 15/600,722 Application is in response to the Amendments and Remarks filed May 4, 2021 where:
	Claims 1-3, 7 and 9 have been amended; and
Claims 1-3, 7 and 9 are currently pending and considered below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Regarding claims 1-3, 7 and 9, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Namely, the recitation of “an application” “or applications”. There is no support for this new matter in the specification for the current application.

	



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1 and 7 and their dependent claims recite use of “an algorithm or an application” at multiple instances throughout the claim, making it indefinite as to how many unique algorithms or applications are present and claimed. More narrow and specific or defined claim limitations will be necessary. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 and independent claim 7 recite similar limitations. The claimed invention is directed to the abstract idea of collecting prescription-related information, analyzing the information, and generating a status of a prescription refill with a computing device based on the analyses. The limitations of using an algorithm for segregating and analyzing prescription information, validating of the prescription information, and transmitting a request to refill a prescription or an alert to modify or delete the 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the “computer implemented system,” “web-server,” “computer based device” and various “modules,” “applications,” or “algorithms” are used to perform the claimed collections, analyses, determinations and alerts. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs and transmitting generated outputs) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of comparing current prescription refills stored in the web-server with the updated drug formulary to generate alerts for modification of prescription refills or generation of a new medication prescription through an algorithm, thereby maintaining compliance with a prescribed therapy, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component, algorithm or machine learning cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations merely detail a type of data input or calculated, or sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 
In addition, the claim limitations, under the broadest reasonable interpretation, is an abstract idea that covers performance of the limitation as organizing human activity including following rules or instructions. The claim recites as a whole a method of organizing human activity because the limitations include a method that allows users to access health information, determine a prescription refill status, provide potential drug interactions and identify risks. This is a method of managing interactions between 




Response to Arguments
	Applicant’s Amendments and Remarks filed May 4, 2021 have been fully considered, but they are not persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The additional limitations are only adding insignificant extra-solution activity to the judicial exception. Further, there is no clear improvement to the existing computer technology when looking at the claims as a whole. In addition, merely pointing out the appropriate grouping into which the previously-identified abstract idea falls does not change the basic thrust of the rejection. 
In the pending application, there doesn’t appear to be any demonstrable improvement in technology per se. Rather, it appears the general purpose technology is merely being leveraged as a tool to link the process to a technological environment to manage patient related information and prescription refill data (a business process). Additionally, there is nothing in the current claim language that so-far illustrates to result in a transformative practical application of the abstract idea.
The claims are not only analyzed with respect to what is well-understood, routine, and conventional, but have also been considered with respect to other considerations as part of the 2B analysis of the Alice/Mayo test. Many of these considerations for subject matter eligibility overlap, and often more than one consideration is relevant to 
	 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        08/04/2021


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686